[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-14164                ELEVENTH CIRCUIT
                                                              APRIL 20, 2009
                          Non-Argument Calendar
                        ________________________           THOMAS K. KAHN
                                                                 CLERK

                          Agency No. A98-870-624

SO HON KWEE,


                                                                     Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (April 20, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     So Hon Kwee, a native and citizen of Indonesia, seeks review of the Board
of Immigration Appeals’s (“BIA”) order affirming the Immigration Judge’s (“IJ”)

denial of asylum. Kwee sought asylum alleging that she suffered past persecution

and has a well-founded fear of future persecution by Indonesia’s Muslim majority

based upon her status as an ethnic Chinese Christian. The IJ denied her request

concluding that she had not established past persecution and also that she failed to

show a nexus between her religious beliefs and her fear of future persecution.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA adopted the IJ’s decision without

a separate opinion, thus we review the IJ’s decision.

      To the extent that the IJ’s decision was based on a legal determination, our

review is de novo. Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1368 (11th Cir.

2005). The IJ’s factual determinations are reviewed under the substantial evidence

test, and we will affirm the IJ’s decision “if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.”

De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1006 (11th Cir. 2008) (quotation

omitted). We will not reverse a factual determination unless the records compels a

contrary conclusion. Id.

      An alien who arrives in or is present in the United States may apply for

                                           2
asylum. See INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). To be eligible for asylum,

the applicant must prove that she is a “refugee” within the meaning of the INA.

INA § 208(b)(1)(A); 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A). To establish refugee status, the

applicant must show, with specific and credible evidence, either past persecution

or a “well-founded fear” of future persecution on account of race, religion,

nationality, membership in a particular social group, or political opinion. 8 C.F.R.

§ 208.13(b); Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1232 (11th Cir.

2007). “[A]n applicant can establish eligibility for asylum as long as he can show

that the persecution is, at least in part, motivated by a protected ground.” Sanchez

Jimenez, 492 F.3d at 1232 (quotation omitted) (emphasis in original); see also 8

U.S.C. §1158(b)(1)(B)(i) (requiring in post-REAL ID Act cases that the claimed

protected ground “was or will be at least one central reason for persecuting the

applicant”). A showing of past persecution creates a presumption of a



                                         3
well-founded fear of future persecution. Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1231 (11th Cir. 2005).

      If an applicant fails to establish past persecution, he can prove eligibility for

asylum by showing (1) a subjectively genuine and objectively reasonable fear of

persecution that is (2) on account of a protected ground. 8 C.F.R.

§ 208.13(b)(2)(i); De Santamaria, 525 F.3d at 1007. The subjective component

can be satisfied by the applicant’s credible testimony that she genuinely fears

persecution. De Santamaria, 525 F.3d at 1007. The objective prong can be

satisfied by establishing that the applicant has a good reason to fear future

persecution. Id.

      Upon review of the record, we conclude that Kwee has not shown that the

incidents which she alleges constitute past persecution, e.g. being in a group of

people who were pulled off of public transportation by Muslims, being run out of

her pastor’s home, and receiving threatening phone calls, were “on account of” her

religious beliefs or ethnicity. As to the phone calls and the incident at her pastor’s

house, she was unable to identify who the perpetrators were or why they targeted

her. Kwee also testified that Muslims tried to prevent her neighbors from using

public transportation, but this applied to both Christians and Muslims. Thus, even

were we to conclude that these incidents constitute past persecution, which we

                                          4
need not do, Kwee has not presented evidence linking them to a protected ground.

Likewise, we conclude that she has not shown a well-founded fear of future

persecution on account of her religious beliefs.

      PETITION DENIED.




                                         5